—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Slobod, J.), dated March 17, 1997, which, upon a jury verdict in favor of the defendant, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
There is no merit to the plaintiffs’ contention that the jury verdict, finding that the defendant’s negligence was not a proximate cause of the injuries of the plaintiff Donna Alfano, is *558against the weight of the evidence. The verdict is supported by a fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744, 746; cf., Nicastro v Park, 113 AD2d 129). Moreover, the plaintiffs’ contention regarding the jury instruction on proximate cause is not preserved for appellate review (see, Rupert v Sellers, 50 NY2d 881, 882-883, cert denied 449 US 901). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.